Winslow, C. J.
We tlink tie verdict was properly directed. Uo negligence on tie part of tie motorman was proven. It is very lard to see low tie deceased can le considered as a passenger, wlen le returned to tie car and boarded it without informing any one of lis purpose; but, even conceding that le should properly be considered as a passenger, le certainly lad no greater rights than those of a passenger. His slovel lad been left in tie car by reason of lis own negligence. In boarding tie car to regain it le could at tie most demand nothing except that, wlen tie car reached its next regular stopping place, viz., at tie end of tie block, le be let off. He lad no riglt to demand that it stop at once. Tie negligence alleged is that tie motorman put on more power- and jerked tie car, thus throwing him off. Had tie deceased been in a dangerous position, to tie motorman’s knowledge, wlen tie latter turned on tie power, there might be ground for tie claim; but the evidence is conclusive that wlen tie power was turned on tie deceased was *519standing apparently in a perfectly safe place, to wit, on the front platform or vestibule, holding onto' the railing of the door and reaching into the body of the car. There could he no reasonable inference that any injury would happen to a person in such a position merely by reason of an ordinary increase in the speed of the ear.
Great diligence is rightly required of a motorman in the performance of his duties; but the very nature of his duties necessarily prevents him from keeping anything like a close watch in his rear. In fact, he must, when his car is moving, keep a closé and practically unremitting lookout ahead, so that he may be able to control his car immediately upon the appearance of danger to any one. In these days of rapid transit, crowded streets^ and electrically driven cars of great weight, no other rule can be tolerated. Even if the motorman knew that Miscewski was on the car for the purpose of getting his shovel, the inference is just as reasonable as any other that he (the motorman) increased the speed of the car for the purpose of more quickly reaching the proper stopping place at the end of the block, where Miscewski might get off. In this act there could be no negligence, so long as Miscewski was standing in a place apparently entirely free from danger.
By the Court. — Judgment affirmed.